UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7405



NATHANIEL PATTERSON,

                                              Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; VIRGINIA DEPARTMENT
OF CORRECTIONS; RED, WHITE AND BLUE LABEL'S
WHEEL OF FORTUNE TELEVISION BROADCASTING COM-
PANY; RED, WHITE AND BLUE SWEEPSTAKES; WHEEL
OF FORTUNE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-750-AM)


Submitted:   December 12, 1995            Decided:   January 11, 1996

Before HALL and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Nathaniel Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Patterson v. Virginia, No. CA-95-750-AM (E.D. Va. July 13,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2